ORDER

PER CURIAM.
Movant appeals denial of his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. He was convicted after a jury trial of first degree robbery, section 569.020, RSMo 1994, two counts of first degree assault, section 565.050, RSMo 1994, and two counts of armed criminal action, section 571.015, RSMo 1994. Mov-ant was sentenced as a prior and persistent offender to five concurrent terms of twenty years imprisonment. Movant alleges his trial counsel was ineffective in failing to call witnesses.
The findings of the motion court are not clearly erroneous. No jurisprudential purpose would be served by a written opinion. The judgment is affirmed pursuant to Rule 84.16(b).